Read®, J.
A guardian or other trustee is bound only to use such care and diligence in keeping the fund, as a prudent man uses in keeping his own funds- And it seems that in this case the fund was so kept up to the time when it was stolen.'
*298The point mainly relied on by the plaintiff was that the defendant did not nse due care and diligence in discovering the theft and pursuing the thief. But the defendant had no reason to suppose the money was stolen until he opened his safe and missed it. And then within a reasonable time, he pursued the supposed thief, but failed to find him ; and, indeed, it is mere conjecture who the thief was. But suppose he had caught the supposed thief, or the real thief, sooner or later, the probability that he would have recovered the money is remote„ We agree with His Honor, that there was no negligence.
Pei? Cubiam. ' Judgment affirmed.